—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Douglass, J.), rendered May 31, 2000, convicting him of burglary in the second degree (three counts), attempted burglary in the second degree, and criminal trespass in the second degree (four counts), upon a jury verdict, and imposing sentence, and (2) an amended sentence of the same court, imposed March 8, 2001, which, in effect, vacated the sentences imposed on the convictions of burglary in the second degree and attempted burglary in the second degree, and resentenced him thereon.
Ordered that the judgment and the amended sentence are affirmed.
Contrary to the defendant’s contention, the Supreme Court properly found, him competent to stand trial (see CPL 730.10 [1]; People v Morgan, 87 NY2d 878, 881; People v Lucci, 250 AD2d 780; People v Picozzi, 106 AD2d 413).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J.P., Smith, Luciano and Crane, JJ., concur.